Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.

Claims 1-4, 6-11, 13-18 and 20-21 are pending and are being considered.
 Claims 1-4, 8-10, 13, 15-16 and 20 have been amended.
Claim 21 is newly added.

Response to 103 
Applicants argument filled on 10/06/2021 have been fully considered and are persuasive. The arguments are moot in view of new grounds of rejection. The arguments do not apply to the current art being used. 
Examiner’s remarks on references cited on advisory action on 09/15/2021
The applicant on page 9 of the remarks argues that the newly cited references on advisory action do no teach the amended limitations in the claim. The applicant argues that Webb (i.e. cited reference on advisory) fails to teach making decision on third a party application. The applicant further argues that Credit Card Company or the bank that makes the decision are not “third party” as recited in 
Claims objection
Claim 1 line 21 recites “output…..the decision” should read as “and output……the decision”
Claim 21 recites “dispute about the application” and “investigate the application” should read as “dispute transaction” and “investigate the transaction” in view of [0055] of spec.

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (hereinafter Yang) (US 20140136704) in view of Sanchez et al (hereinafter Sanchez) (US 20140070001) and further in view of Webb (US 20070145120).

Regarding claim 1 Yang teaches a gateway server device comprising: (Yang on [0008] teaches a server device);
a processor; a network communications port configured for being controlled by the processor; and a non-transitory computer-readable storage device comprising instructions that, when (Yang on [0162] teaches program executed by computer stored in computer readable storage);
receive, [[via the network communications port]], an indication of a selection of an electronic icon on a third-party website hosted by a third-party web server associated with a third party (Yang para [0081-0083] teaches a server of a source website (i.e. third party website in the instant case) provides a registration page having a verification link of a third-party website, a plurality of verification links of the third-party websites may be set on the registration page for the user to select a third-party website to facilitate the registration, for example in a manner of button, (i.e. electronic icon on the website));
output, [[via the network communications port]], a website that is displayable simultaneously with at least part of the third-party website (Yang on [0083 and 0086--087] teaches upon receiving a trigger of the verification link of the third-party website from a user, a server of the third-party website outputs a login page of the third-party website);
receive, [[via the network communications port]] and the website, log-in credentials and consent to, unlock or unfreeze data about a user, [[and consent to allow the gateway server device or another device associated with the gateway server device to provide a decision on an application for the third party based on the unlocked or unfrozen data about the user]] (Yang on [0087-0089] teaches Upon receiving the trigger of the verification link of the third-party website from the user, the server of the third-party website outputs a login page of the third-party website. 103: The server of the third-party website receives the login information input by the user on the third-party website, verifies the login information, and returns the personal information of the user to the server of the source website after the login information is successfully verified by the server of the third-party website. See on [0034] teaches output an authorization page, and options "Allow source website to use" and "Not allow source website to use" corresponding to each piece of the personal information for the user to select, where the authorization page includes the personal information input by the user on the third-party website);
output, via the network communications port, a command to unlock or unfreeze the data about the user stored in a network-attached system (Yang Fig 3 and para [0092] teaches after the login information of the user is successfully verified by the server of the third-party website, personal information of users stored locally may be displayed for the user to select to whether to authorize the same to the source website (i.e. command to unlock stored information)).
Although Yang teaches a computer device and a plurality of server hosting different website communicate with each other, however, Yang fails to explicitly teach the communication between the server is done via network communication port controlled by processor, obtain an approval decision on an application for the user based on the unlocked or unfrozen data about the user and pre-set criteria and output, via the network communications port, the approval decision to the third-party web server without sending the unlocked or unfreeze data to the third-party web server. However, Sanchez from analogous art teaches a processor; a network communications port configured for being controlled by the processor (Sanchez on [0042] teaches one or more processors 128, the merchant system computer 112 and/or associated merchant device 114 may further include and/or be associated with one or more memory devices 110, input/output ("I/O") interface(s) 130, network interface(s));
obtain the decision on the application based on the unlocked or unfrozen data about the user and pre-set criteria (Sanchez on [0072-0074] teaches consumer can input information in response to the displayed prompts at the consumer mobile device 120 such as such as a name, home address, social security number or other personal identification information, mobile telephone number, email or messaging address, work history, salary and/or other financial asset information (i.e. data about user). A determination can then be made by the merchant, financial institution, or other third-party processor as to whether to approve the application. The server can receive notification of approval or denial decision of credit card application based on user information. See also on [0059 and 0084] teaches evaluate the credit card application for approving or denying the application);
output, via the network communications port, the decision to the third-party web server without sending the unlocked or unfreeze data about the user to the third-party web server (Sanchez on [0074 and 0084] teaches For example, the mobile commerce application program 102 can transmit the notification of denial of the credit application via the network 126 to the instant issuance module 228 of the mobile commerce application program 116 at the consumer mobile device 120. The notification of denial can be displayed on the consumer mobile device 120 (i.e. information of the user is not transmitted). See also on [0084-0085] teaches if the credit card application is approved the server can receive the notification of the approval, if the credit card application request is denied, then the server can receive notification of denial, the server 106 can receive the notification via the network 126).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sanchez into the teaching of Yang by having a network communication port controlled by a processor for establishing communication and receiving an approval decision for an application. One would be motivated to do so in order to improve approval decision for an application to facilitate transaction (Sanchez on [0013-0015]).
	The combination of Yang and Sanchez teaches gateway server for providing decision on application, but fails to explicitly teach consent to allow the gateway server device or another device associated with the gateway server device to provide a decision on an application for the third party based on the unlocked or unfrozen data about the user, however Webb from analogous art teaches consent to allow the gateway server device or another device associated with the gateway server device to provide a decision on an application for the third party based on the unlocked or unfrozen data about the user (Webb on [0007 and 0011-0012] teaches completing credit card application at fuel dispenser having a display screen such as LCD or LED at POS terminal (i.e. third party) and forward the credit card application information for approval to a credit card authorizing company,  such as a bank which electronically forwards the Credit Card Application to a credit bureau (i.e. gateway server or device associated with the server interpreted in view of [0024-0026] of instant application). The credit bureau then attempts to match the customer information, the driver's license information and the numeric customer identification information with a single individual listed in the credit bureau's memory. The credit bureau sends a response back to the credit card authorizing company, which includes the alphabetical street name of the customer (i.e. unlocked and unfrozen data of the user) which is retrieved from the credit bureau's memory. The credit card authorizing company makes a decision (i.e. decision for third party interpreted in view of [0024-0026] of instant application) whether to authorize or deny the Credit Card Application and forwards this decision to the POS system).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Webb into the teaching of Yang and Sanchez by providing approval decision for application for a third party. One would be motivated to do so in order to improve approval decision for an application to eliminates the need for a third party to enter data during the data entry phase of the credit card application process (Webb on [0001]).

Regarding claim 8 Yang teaches A method that includes one or more processing devices performing operations comprising (Yang on [0007-0008] teaches method and system for registration performed by server devices);
 receiving an indication of a selection of a user interface control on a third-party user interface hosted by a third-party web server associated with a third party (Yang para [0081-0083] teaches A server of a source website (i.e. third party website in the instant case) provides a registration page having a verification link of a third-party website, a plurality of verification links of the third-party websites may be set on the registration page for the user to select a third-party website to facilitate the registration, for example in a manner of button (i.e. selection of user interface). See on [0087] teaches after the user triggers the verification link, different interfaces are output);
outputting a user interface that is displayable simultaneously with at least part of the third-party user interface (Yang on [0083 and 0086--0087] teaches Upon receiving a trigger of the verification link of the third-party website from a user, a server of the third-party website outputs a login page of the third-party website. Further teaches displaying a verification link on the source party website in form of button after the user triggers the verification link, different interfaces are output (i.e. simultaneously displayable web page));
 receiving, via the user interface, sign-in data consent to unlock or unfreeze data about a user, [[and consent to allow the gateway server device or another device associated with the gateway server device to provide a decision on an application for the third party based on the unlocked or unfrozen data about the user]] (Yang on [0087-0089] teaches Upon receiving the trigger of the verification link of the third-party website from the user, the server of the third-party website outputs a login page of the third-party website. 103: The server of the third-party website receives the login information input (i.e. sign in data) by the user on the third-party website, verifies the login information, and returns the personal information of the user to the server of the source website after the login information is successfully verified by the server of the third-party website. See also Fig 3 and para [0092] teaches after the login information of the user is successfully verified by the server of the third-party website, personal information of users stored locally may be displayed for the user to select to whether to authorize (i.e. consent to share) the same data to the source website);
(Yang Fig 3 and para [0092] teaches after the login information of the user is successfully verified by the server of the third-party website, personal information of users stored locally may be displayed for the user to select to whether to authorize the same to the source website (i.e. command to unlock stored user information). When the user authorizes the source website to use part of the personal information on the third-party website, the third-party website returns the corresponding verification information to the source website).
Although Yang teaches a computer device and a plurality of server hosting different website communicate with each other, however Yang fails to explicitly teach the communication between the server is done via network communication port controlled by processor, obtain an approval decision on an application for the user based on the unlocked or unfrozen data about the user and pre-set criteria and output, via the network communications port, the approval decision to the third-party web server without sending the unlocked or unfreeze data to the third-party web server, however Sanchez from analogous art teaches a processor; a network communications port configured for being controlled by the processor (Sanchez on [0042] teaches one or more processors 128, the merchant system computer 112 and/or associated merchant device 114 may further include and/or be associated with one or more memory devices 110, input/output ("I/O") interface(s) 130, network interface(s));
obtain the decision on the application based on the unlocked or unfrozen data about the user and pre-set criteria (Sanchez on [0072-0074] teaches consumer can input information in response to the displayed prompts at the consumer mobile device 120 such as such as a name, home address, social security number or other personal identification information, mobile telephone number, email or messaging address, work history, salary and/or other financial asset information (i.e. data about user). A determination can then be made by the merchant, financial institution, or other third-party processor as to whether to approve the application. The server can receive notification of approval or denial decision of credit card application based on user information. See also on [0059 and 0084] teaches evaluate the credit card application for approving or denying the application);
and outputting, the decision to the third-party web server without sending the unlocked or unfreeze data about the user to the third-party web server (Sanchez on [0074 and 0084] teaches For example, the mobile commerce application program 102 can transmit the notification of denial of the credit application via the network 126 to the instant issuance module 228 of the mobile commerce application program 116 at the consumer mobile device 120. The notification of denial can be displayed on the consumer mobile device 120 (i.e. information of the user is not transmitted). See also on [0084-0085] teaches if the credit card application is approved the server can receive the notification of the approval, if the credit card application request is denied, then the server can receive notification of denial, the server 106 can receive the notification via the network 126).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sanchez into the teaching of Yang by having a network communication port controlled by a processor for establishing communication and receiving an approval decision for an application. One would be motivated to do so in order to improve approval decision for an application to facilitate transaction (Sanchez on [0013-0015]).

The combination of Yang and Sanchez fails to explicitly teach consent to allow the gateway server device or another device associated with the gateway server device to provide a decision on an application for the third party based on the unlocked or unfrozen data about the user, however Webb from analogous art teaches consent to allow the gateway server device or another device associated with the gateway server device to provide a decision on an application for the third party based on the unlocked or unfrozen data about the user (Webb on [0007 and 0011-0012] teaches completing credit card application at fuel dispenser having a display screen such as LCD or LED at POS terminal (i.e. third party) and forward the credit card application information for approval to a credit card authorizing company,  such as a bank which electronically forwards the Credit Card Application to a credit bureau (i.e. gateway server or device associated with the server). The credit bureau then attempts to match the customer information, the driver's license information and the numeric customer identification information with a single individual listed in the credit bureau's memory. The credit bureau sends a response back to the credit card authorizing company, which includes the alphabetical street name of the customer (i.e. unlocked and unfrozen data of the user) which is retrieved from the credit bureau's memory. The credit card authorizing company makes a decision (i.e. decision for third party interpreted in view of [0024-0026] of instant application) whether to authorize or deny the Credit Card Application and forwards this decision to the POS system).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Webb into the teaching of Yang and Sanchez by providing approval decision for application for a third party. One would be motivated to do so in order to improve approval decision for an application to eliminates the need for a third party to enter data during the data entry phase of the credit card application process (Webb on [0001]).


Regarding claim 15 Yang teaches A non-transitory computer-readable storage medium having program code that when executed by a processor device to cause the processors device to perform operations, the operations comprising (Yang on [0162] teaches a computer readable storage for storing instruction executed by hardware device);
receiving an indication of a selection of a user interface control on a third-party user interface hosted by a third-party web server associated with a third party (Yang para [0081-0083] teaches A server of a source website (i.e. third party website in the instant case) provides a registration page having a verification link of a third-party website, a plurality of verification links of the third-party websites may be set on the registration page for the user to select a third-party website to facilitate the registration, for example in a manner of button, (i.e. selection of user interface));
outputting a user interface that is displayable simultaneously with at least part of the third-party user interface (Yang on [0083 and 0086--0087] teaches Upon receiving a trigger of the verification link of the third-party website from a user, a server of the third-party website outputs a login page of the third-party website. Further teaches displaying a verification link on the source party website in form of button after the user triggers the verification link, different interfaces are output (i.e. simultaneously displayable web page));
 receiving, via the user interface, signing-in data and consent to unlock or unfreeze data about a user, [[and consent to allow the gateway server device or another device associated with the gateway server device to provide a decision on an application for the third party based on the unlocked or unfrozen data about the user]] (Yang on [0087-0089] teaches Upon receiving the trigger of the verification link of the third-party website from the user, the server of the third-party website outputs a login page of the third-party website. 103: The server of the third-party website receives the login information input by the user on the third-party website, verifies the login information, and returns the personal information of the user to the server of the source website after the login information is successfully verified by the server of the third-party website. See also Fig 3 and para [0092] teaches after the login information of the user is successfully verified by the server of the third-party website, personal information of users stored locally may be displayed for the user to select to whether to authorize (i.e. consent to share) the same data to the source website);
outputting a command to unlock or unfreeze data about the user (Yang Fig 3 and para [0092] teaches after the login information of the user is successfully verified by the server of the third-party website, personal information of users stored locally may be displayed for the user to select to whether to authorize the same to the source website (i.e. command to unlock stored user information). When the user authorizes the source website to use part of the personal information on the third-party website, the third-party website returns the corresponding verification information to the source website).
Although Yang teaches a computer device and a plurality of server hosting different website communicate with each other, however Yang fails to explicitly teach the communication between the server is done via network communication port controlled by processor, obtain an approval decision on an application for the user based on the unlocked or unfrozen data about the user and pre-set criteria and output, via the network communications port, the approval decision to the third-party web server without sending the unlocked or unfreeze data to the third-party web server, however Sanchez from analogous art teaches a processor; a network communications port configured for being controlled by the processor (Sanchez on [0042] teaches one or more processors 128, the merchant system computer 112 and/or associated merchant device 114 may further include and/or be associated with one or more memory devices 110, input/output ("I/O") interface(s) 130, network interface(s));
obtain the decision on the application based on the unlocked or unfrozen data about the user and pre-set criteria (Sanchez on [0072-0074] teaches consumer can input information in response to the displayed prompts at the consumer mobile device 120 such as such as a name, home address, social security number or other personal identification information, mobile telephone number, email or messaging address, work history, salary and/or other financial asset information (i.e. data about user). A determination can then be made by the merchant, financial institution, or other third-party processor as to whether to approve the application. The server can receive notification of approval or denial decision of credit card application based on user information. See also on [0059 and 0084] teaches evaluate the credit card application for approving or denying the application);
and output the decision to the third-party web server without sending the unlocked or unfreeze data about the user to the third-party web server (Sanchez on [0074 and 0084] teaches For example, the mobile commerce application program 102 can transmit the notification of denial of the credit application via the network 126 to the instant issuance module 228 of the mobile commerce application program 116 at the consumer mobile device 120. The notification of denial can be displayed on the consumer mobile device 120 (i.e. information of the user is not transmitted). See also on [0084-0085] teaches if the credit card application is approved the server can receive the notification of the approval, if the credit card application request is denied, then the server can receive notification of denial, the server 106 can receive the notification via the network 126).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sanchez into the teaching of Yang by having a network communication port controlled by a processor for establishing communication and receiving an approval decision for an application. One would be motivated to do so in order to improve approval decision for an application to facilitate transaction (Sanchez on [0013-0015]).

The combination of Yang and Sanchez fails to explicitly teach consent to allow the gateway server device or another device associated with the gateway server device to provide a decision on an application for the third party based on the unlocked or unfrozen data about the user, however Webb from analogous art teaches consent to allow the gateway server device or another device associated with the gateway server device to provide a decision on an application for the third party based on the unlocked or unfrozen data about the user (Webb on [0007 and 0011-0012] teaches completing credit card application at fuel dispenser having a display screen such as LCD or LED at POS terminal (i.e. third party) and forward the credit card application information for approval to a credit card authorizing company,  such as a bank which electronically forwards the Credit Card Application to a credit bureau (i.e. gateway server or device associated with the server). The credit bureau then attempts to match the customer information, the driver's license information and the numeric customer identification information with a single individual listed in the credit bureau's memory. The credit bureau sends a response back to the credit card authorizing company, which includes the alphabetical street name of the customer (i.e. unlocked and unfrozen data of the user) which is retrieved from the credit bureau's memory. The credit card authorizing company makes a decision (i.e. decision for third party interpreted in view of [0024-0026] of instant application) whether to authorize or deny the Credit Card Application and forwards this decision to the POS system).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Webb into the teaching of Yang and Sanchez by providing approval decision for application for a third party. One would be motivated to do so in order to improve approval decision for an application to eliminates the need for a third party to enter data during the data entry phase of the credit card application process (Webb on [0001]).


Regarding claim 3, 10 and 17 the combination of Yang, Sanchez and Webb teaches all the limitations of claim 1, 8 and 15 respectively, Yang further teaches wherein the decision causes a transaction to be completed at the third-party website (Yang on [0058] teaches if the user is a registered user of the source website, generate a session key, display login status, and complete login. See on [0102] teaches the server of the source website stores the registration information of the user and completes the registration (i.e. transaction is completed at source website, which is third party web site in instant case)).
Regarding claim 4, 11 and 18 the combination of Yang, Sanchez and Webb teaches all the limitations of claim 1, 8 and 15 respectively, Yang further teaches wherein the non-transitory computer-readable storage device comprises further instructions that when executed by the processor, cause the processor to: fill the application using the unlocked or unfrozen data about the user; and output the (Yang on [0105] teaches during registration on a website, by using an interface provided by a third-party website, authorized personal information of a user is acquired from the third-party website, and the acquired personal information is filled into registration information on a registration page. See on [0012, 0019, 0036 and 0096-0097] teaches acquiring, by the server of the source website, the personal information of the user, and correspondingly filling the personal information into registration information on the registration page of the source website).

Regarding claim 7 the combination of Yang, Sanchez and Webb teaches all the limitations of claim 1 above, Sanchez further teaches wherein the command to unlock or unfreeze data about the user comprises an approval token, and wherein the approval token is useable by the third-party web server to request unlocking or unfreezing and sharing data about the user at the network-attached system (Sanchez on [0076-0077 and 0086-0087] teaches the server 106 can generate an authorization token or mPIN. Furthermore, the server can retrieve any coupons, discounts, and/or promotions associated with applying for the credit card from the merchant system 112 or the mobile commerce application program 102, the notification of approval, the credit card account information, the authorization token or mPIN).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Sanchez into the teaching of Yang by sharing user data based on authentication token. One would be motivated to do so in order to improve approval decision for an application to facilitate transaction (Sanchez on [0013-0015]).

Regarding claim 14 the combination of Yang, Sanchez and Webb teaches all the limitations of claim 8 above, Yang further teaches wherein the sign-in data comprise at least one of log-in credentials or a freeze PIN (Yang on [0020 and 0036] teaches password as log in credential).

Claims 2, 6, 9, 13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (hereinafter Yang) (US 20140136704) in view of Sanchez et al (hereinafter Sanchez) (US 20140070001), in view of Haller et al (hereinafter Haller) (US 20160155196) (provided in IDS) and further in view of Webb (US 20070145120).

Regarding claim 2, 9 and 16 the combination of Yang, Sanchez and Webb teaches all the limitations of claim 1, 8 and 15 above, the combination fails to explicitly teach output, via the network communications port, a command to lock or freeze data about the user stored in a network-attached system. However Haller from analogous art teaches wherein the non-transitory computer-readable storage device comprises further instructions when executed by the processor to: output, via the network communications port, a command to lock or freeze the data about the user stored in the network-attached system (Haller on [0027, 0036, 0039 and 0063-0065] teaches locking or freezing credit card file after sharing with third party).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Haller into the combined teaching of Yang, Sanchez and Webb by locking or freezing the information. One would be motivated to do so in order to prevent the information from being accessed by unauthorized entity (Haller on [0005]).

Regarding claim 6, 13 and 20 the combination of Yang, Sanchez and Webb teaches all the limitations of claim 1, 8 and 15 respectively, the combination fails to explicitly teach wherein the data about a user are hosted by a plurality of data sources, and wherein the command to unlock or unfreeze data about the user can cause the data about the user on one or more of the plurality of data sources to be unlocked or unfrozen, however Haller from analogous art teaches wherein the data about a user are (Haller on [0008, 0026 and 0029-0030] teaches multiple credit bureau each storing credit files such as freezing and unfreezing credit files, and setting fraud alerts on a consumer's credit file. The service may allow a consumer to provide identifying information, such as a personal identifier (PID), which may include a numeric or alphanumeric personal identification number (PIN)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Haller into the combined teaching of Yang, Sanchez and Webb by locking or freezing the information stored on plurality of database. One would be motivated to do so in order to prevent the information from being accessed by unauthorized entity (Haller on [0005]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (hereinafter Yang) (US 20140136704) in view of Sanchez et al (hereinafter Sanchez) (US 20140070001) in view of Webb (US 20070145120) and further in view of Mussman et al (hereinafter Mussman) (US 8364583).

Regarding claim 21 the combination of Yang, Sanchez and Webb teaches all the limitations of claim 8 above, the combination fails to explicitly teach further comprising: receiving a dispute about the application from the user within a pre-set time window from a date of the application; and outputting a notification to the third party to investigate the application, however, Mussman from analogous art teaches receiving a dispute about the application from the user within a pre-set time window from a date of the application; and outputting a notification to the third party to investigate the application (Mussman on [Col 2 line 50-55 and Col 6 line 23-40] teaches the acquiring bank and the credit/charge card network and delays valid credits or resolution to the consumer. Each entity must expend resources to track, record, investigate, and follow up on disputed transactions. The system may verify the status of the disputed transaction and its eligibility for dispute resolution based upon rules or interaction with the issuing bank, merchant bank, merchant, cardholder, and/or interchange (step 62). To determine whether the disputed transaction is eligible for dispute resolution in the improved system, the system determines as one option whether the transaction at issue falls within the mandated time allotted for a cardholder to dispute a transaction. For example, the system can determine whether the date on which the cardholder called in the dispute is within a certain number of days after the date of the transaction at issue).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mussman into the combined teaching of Yang, Sanchez and Webb by disputing a transaction within pre-set time criteria. One would be motivated to do so in order to resolves disputed transactions and chargebacks in a manner which reduces the tremendous cost to the various parties and speeds up the valid credits or resolution to the consumer (Mussman on [Col 2 line 57-62]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiao et al (US 20160225074) a system for applying for a credit card for a target customer is provided. The system may include a memory unit, a credit estimation unit and a credit card application unit. The memory unit is configured to store purchasing data associated with the target customer. The purchasing data may include the target customer's purchasing transactions with a retailer and may be stored in an associated customer account.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436